Exhibit 10.1

JETBLUE AIRWAYS CORPORATION

CREWMEMBER STOCK PURCHASE PLAN

(As Amended and Restated April 2, 2007)

I.    PURPOSE OF THE PLAN

This Crewmember Stock Purchase Plan is intended to promote the interests of
JetBlue Airways Corporation, a Delaware corporation, by providing eligible
crewmembers with the opportunity to acquire a proprietary interest in the
Corporation through participation in a payroll deduction-based employee stock
purchase plan designed to qualify under Section 423 of the Code.

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

The terms and provisions of this April 2, 2007 restatement shall apply to all
offering periods and Purchase Intervals commencing after April 30, 2007.

All share numbers in this April 2, 2007 restatement reflect the three
three-for-two splits of the Common Stock effected as of December 13, 2002,
November 21, 2003 and December 23, 2005.

II.    ADMINISTRATION OF THE PLAN

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary in order to comply with the requirements of
Code Section 423. Decisions of the Plan Administrator shall be final and binding
on all parties having an interest in the Plan.

III.    STOCK SUBJECT TO PLAN

A.    The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The maximum number of shares of Common Stock reserved for
issuance over the term of the Plan shall not exceed 29,156,883 shares. Such
share reserve includes (i) the initial reserve of 5,062,500 shares and (ii)
additional increases of 4,303,692; 4,593,110; 4,690,645; 5,178,659; and
5,328,277 shares effected in January 2003, 2004, 2005, 2006 and 2007,
respectively, pursuant to the automatic share increase provisions of Section
III.B.

B.    The number of shares of Common Stock available for issuance under the Plan
shall automatically increase on the first trading day of January each calendar
year during the term of the Plan, beginning with calendar year 2003, by an
amount equal to three percent (3%) of the total number of shares of Common Stock
outstanding on the last trading day in December of the immediately preceding
calendar year, but in no event shall any such annual increase exceed 9,112,500
shares.

C.    In the event of any of the following transactions affecting the Common
Stock: any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, then equitable adjustments shall be made to (i) the maximum
number and class of securities issuable under the Plan, (ii) the maximum number
and class of securities purchasable per Participant on any one Purchase Date,
(iii) the maximum number and class of securities purchasable in total by all
Participants on any one Purchase Date, (iv) the maximum number and/or class of
securities by which the share reserve is to increase automatically each calendar
year pursuant to the provisions of Section III.B of this Article One and (v) the
number and class of securities and the price per share in effect under each
outstanding purchase right. The adjustments shall be made in such manner as the
Plan Administrator deems appropriate in order to prevent the dilution or
enlargement of benefits under the outstanding purchase rights, and such
adjustments shall be final, binding and conclusive on the holders of those
rights.


--------------------------------------------------------------------------------


IV.    OFFERING PERIOdS 

A.    Shares of Common Stock shall be offered for purchase under the Plan
through a series of overlapping offering periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan shall have been sooner terminated.

B.    Each offering period shall be of such duration (not to exceed twenty-four
(24) months) as determined by the Plan Administrator prior to the start date of
such offering period. Offering periods shall commence at semi-annual intervals
on the first business day of May and November each year over the term of the
Plan. Accordingly, two (2) separate offering periods shall commence in each
calendar year the Plan remains in existence. Unless otherwise determined by the
Plan Administrator prior to the start of such offering period, each offering
period commencing after April 30, 2007 shall have a maximum duration of six (6)
months.

C.    Each offering period shall consist of a series of one or more successive
Purchase Intervals. Purchase Intervals shall run from the first business day in
May to the last business day in October each year and from the first business
day in November each year to the last business day in April in the following
year. Each offering period commencing after April 30, 2007 will consist of one
Purchase Interval, unless the duration of that offering period exceeds six (6)
months.

D.    Effective May 1, 2007, there shall be no longer any automatic restart of
an offering period if the Fair Market Value per share of Common stock on any
Purchase Date within that offering period is less than the Fair Market Value per
share of Common Stock on the start date of that offering period.

V.    ELIGIBILITY

A.    Each individual who is an Eligible Crewmember on the start date of any
offering period under the Plan may enter that offering period on such start
date. However, an Eligible Crewmember may participate in only one offering
period at a time.

B.    An Eligible Crewmember must, in order to participate in the Plan for a
particular offering period, complete the enrollment forms prescribed by the Plan
Administrator (including a stock purchase agreement and a payroll deduction
authorization) and file such forms with the Plan Administrator (or its
designate) on or before the start date of that offering period.

VI.    PAYROLL DEDUCTIONS

A.    The payroll deduction authorized by the Participant for purposes of
acquiring shares of Common Stock during an offering period may be any multiple
of one percent (1%) of the Cash Earnings paid to the Participant during each
Purchase Interval within that offering period, up to a maximum of ten percent
(10%). The deduction rate so authorized shall continue in effect throughout the
offering period, except to the extent such rate is changed in accordance with
the following guidelines:

(i)    The Participant may, at any time during the offering period, reduce his
or her rate of payroll deduction to become effective as soon as administratively
possible after filing the appropriate form with the Plan Administrator. The
Participant may not, however, effect more than one (1) such reduction per
Purchase Interval.

(ii)    The Participant may, prior to the commencement of any new Purchase
Interval within the offering period, increase the rate of his or her payroll
deduction by filing the appropriate form with the Plan Administrator. The new
rate (which may not exceed the ten percent (10%) maximum) shall become effective
on the start date of the first Purchase Interval following the filing of such
form.

B.    Payroll deductions shall begin on the first pay day administratively
feasible following the start date of the offering period and shall (unless
sooner terminated by the Participant) continue through the pay day ending with
or immediately prior to the last day of that offering period. The amounts so
collected shall be credited to the Participant’s book account under the Plan,
but no interest shall be paid on the balance from time to time outstanding in
such account. The amounts collected from the Participant shall not be required
to be held in any segregated account or trust fund and may be commingled with
the general assets of the Corporation and used for general corporate purposes.


--------------------------------------------------------------------------------


C.    Payroll deductions shall automatically cease upon the termination of the
Participant’s purchase right in accordance with the provisions of the Plan.

D.    The Participant’s acquisition of Common Stock under the Plan on any
Purchase Date shall neither limit nor require the Participant’s acquisition of
Common Stock on any subsequent Purchase Date, whether within the same or a
different offering period.

VII.    PURCHASE RIGHTS

A.    Grant of Purchase Rights.    A Participant shall be granted a separate
purchase right for each offering period in which he or she is enrolled. The
purchase right shall be granted on the start date of the offering period and
shall provide the Participant with the right to purchase shares of Common Stock,
at the end of each Purchase Interval within that offering period, upon the terms
set forth below. The Participant shall execute a stock purchase agreement
embodying such terms and such other provisions (not inconsistent with the Plan)
as the Plan Administrator may deem advisable.

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Crewmember if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

B.    Exercise of the Purchase Right.    Each purchase right shall be
automatically exercised on each successive Purchase Date within the offering
period, and shares of Common Stock shall accordingly be purchased on behalf of
each Participant on each such Purchase Date. The purchase shall be effected by
applying the Participant’s payroll deductions (or, to the extent applicable, his
or her lump sum contribution) for the Purchase Interval ending on such Purchase
Date to the purchase of whole shares of Common Stock at the purchase price in
effect for the Participant for that Purchase Date.

C.    Purchase Price.    The purchase price per share at which Common Stock will
be purchased on the Participant’s behalf on each Purchase Date within a
particular offering period in which he or she is enrolled shall be determined as
follows:

(i)    For each offering period commencing prior to May 1, 2007, the purchase
price shall be eighty-five percent (85%) of the lower of (i) the Fair Market
Value per share of Common Stock on the start date of that offering period or
(ii) the Fair Market Value per share of Common Stock on such Purchase Date.

(ii)    For each offering period commencing on or after May 1, 2007, the
purchase price per share shall be equal to ninety-five percent (95%) of the Fair
Market Value per share of Common Stock on each Purchase Date within that
offering period.

D.    Number of Purchasable Shares.    The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the particular
offering period in which he or she is enrolled shall be the number of whole
shares obtained by dividing the amount collected from the Participant through
payroll deductions during the Purchase Interval ending with that Purchase Date
by the purchase price in effect for the Participant for that Purchase Date.
However, the maximum number of shares of Common Stock purchasable per
Participant on any one Purchase Date shall not exceed 3,375 shares, subject to
periodic adjustments in the event of certain changes in the Corporation’s
capitalization. In addition, the maximum number of shares of Common Stock
purchasable in total by all Participants in the Plan on any one Purchase Date
shall not exceed 1,350,000 shares, subject to periodic adjustments in the event
of certain changes in the Corporation’s capitalization. However, the Plan
Administrator shall have the discretionary authority, exercisable prior to the
start of any offering period under the Plan, to increase or decrease the
limitations to be in effect for the number of shares purchasable per Participant
and in total by all Participants enrolled in that particular offering period on
each Purchase Date which occurs during that offering period.

E.    Excess Payroll Deductions.    Any payroll deductions not applied to the
purchase of shares of Common Stock on any Purchase Date because they are not
sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However,


--------------------------------------------------------------------------------


any payroll deductions not applied to the purchase of Common Stock by reason of
the limitation on the maximum number of shares purchasable per Participant or in
total by all Participants on the Purchase Date shall be promptly refunded.

F.    Suspension of Payroll Deductions.    In the event that a Participant is,
by reason of the accrual limitations in Article VIII, precluded from purchasing
additional shares of Common Stock on one or more Purchase Dates during the
offering period in which he or she is enrolled, then no further payroll
deductions shall be collected from such Participant with respect to those
Purchase Dates. The suspension of such deductions shall not terminate the
Participant’s purchase right for the offering period in which he or she is
enrolled, and payroll deductions shall automatically resume on behalf of such
Participant once he or she is again able to purchase shares during that offering
period in compliance with the accrual limitations of Article VIII.

G.    Withdrawal from Offering Period.    The following provisions shall govern
the Participant’s withdrawal from an offering period:

(i)    A Participant may withdraw from the offering period in which he or she is
enrolled at any time prior to the next scheduled Purchase Date by filing the
appropriate form with the Plan Administrator (or its designate), and no further
payroll deductions shall be collected from the Participant with respect to that
offering period. Any payroll deductions collected during the Purchase Interval
in which such withdrawal occurs shall, at the Participant’s election, be
immediately refunded or held for the purchase of shares on the next Purchase
Date. If no such election is made at the time of such withdrawal, then the
payroll deductions collected from the Participant during the Purchase Interval
in which such withdrawal occurs shall be refunded as soon as administratively
possible.

(ii)    The Participant’s withdrawal from a particular offering period shall be
irrevocable, and the Participant may not subsequently rejoin that offering
period at a later date. In order to resume participation in any subsequent
offering period, such individual must re-enroll in the Plan (by making a timely
filing of the prescribed enrollment forms) on or before the start date of that
offering period.

H.    Termination of Purchase Right.    The following provisions shall govern
the termination of outstanding purchase rights:

(i)    Should the Participant cease to remain an Eligible Crewmember for any
reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant’s payroll deductions for the Purchase
Interval in which the purchase right so terminates shall be immediately
refunded.

(ii)    However, should the Participant cease to remain in active service by
reason of an approved unpaid leave of absence, then the Participant shall have
the right, exercisable up until the last business day of the Purchase Interval
in which such leave commences, to (a) withdraw all the payroll deductions
collected to date on his or her behalf for that Purchase Interval or (b) have
such funds held for the purchase of shares on his or her behalf on the next
scheduled Purchase Date. In no event, however, shall any further payroll
deductions be collected on the Participant’s behalf during such leave. Upon the
Participant’s return to active service (x) within ninety (90) days following the
commencement of such leave or (y) prior to the expiration of any longer period
for which such Participant has reemployment rights with the Corporation provided
by statute or contract, his or her payroll deductions under the Plan shall
automatically resume at the rate in effect at the time the leave began, unless
the Participant withdraws from the Plan prior to his or her return. An
individual who returns to active employment following a leave of absence that
exceeds in duration the applicable (x) or (y) time period will be treated as a
new Crewmember for purposes of subsequent participation in the Plan and must
accordingly re-enroll in the Plan (by making a timely filing of the prescribed
enrollment forms) on or before the start date of any subsequent offering period
in which he or she wishes to participate.


--------------------------------------------------------------------------------


I.    Change in Control.    Each outstanding purchase right shall automatically
be exercised, immediately prior to the effective date of any Change in Control,
by applying the payroll deductions of each Participant for the Purchase Interval
in which such Change in Control occurs to the purchase of whole shares of Common
Stock at a purchase price per share determined as follows:

(i)    If the purchase right pertains to an offering period commencing before
May 1, 2007, then the purchase price per share will be equal to eighty-five
percent (85%) of the lower of (i) the Fair Market Value per share of Common
Stock on the start date of that offering period or (ii) the Fair Market Value
per share of Common Stock immediately prior to the effective date of such Change
in Control.

(ii)    If the purchase right pertain to an offering period commencing on or
after May 1, 2007, the purchase price per share shall be equal to ninety-five
percent (95%) of the Fair Market Value per share of Common Stock immediately
prior to the effective date of such Change in Control.

However, the applicable limitation on the number of shares of Common Stock
purchasable per Participant shall continue to apply to any such purchase, but
not the limitation applicable to the maximum number of shares of Common Stock
purchasable in total by all Participants on any one Purchase Date.

The Corporation shall use its best efforts to provide at least ten (10) days’
prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.

J.    Proration of Purchase Rights.    Should the total number of shares of
Common Stock to be purchased pursuant to outstanding purchase rights on any
particular date exceed the number of shares then available for issuance under
the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded.

K.    Assignability.    The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.

L.    Stockholder Rights.    A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.

VIII.    ACCRUAL LIMITATIONS

A.    No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423)) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000.00) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.

B.    For purposes of applying such accrual limitations to the purchase rights
granted under the Plan, the following provisions shall be in effect:

(i)    The right to acquire Common Stock under each outstanding purchase right
shall accrue in one or more installments on each successive Purchase Date during
the offering period in which such right remains outstanding.

(ii)    No right to acquire Common Stock under any outstanding purchase right
shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one or more other purchase
rights at a rate equal to Twenty-Five Thousand Dollars ($25,000.00) worth of
Common Stock (determined on the basis of the Fair Market Value per share on the
date or dates of grant) for each calendar year such rights were at any time
outstanding.


--------------------------------------------------------------------------------


C.    If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular Purchase Interval, then the payroll
deductions that the Participant made during that Purchase Interval with respect
to such purchase right shall be promptly refunded.

D.    In the event there is any conflict between the provisions of this Article
and one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this Article shall be controlling.

IX.    EFFECTIVE DATE AND TERM OF THE PLAN

A.    The Plan was adopted by the Board on February 11, 2002, and become
effective at the Effective Time.

B.    The Plan was amended and restated on April 2, 2007 to effect the following
changes: (i) to eliminate, effective May 1, 2007, the automatic reset feature
pursuant to which individuals participating in an offering period in which the
Fair Market Value per share of Common Stock on any Purchase Date is less than
the Fair Market Value per share of Common Stock on the start date of that
offering period are, immediately after that Purchase Date, transferred from such
offering period and automatically enrolled in the next offering period
commencing after such Purchase Date, (ii) to change, effective for offering
periods commencing on or after May 1, 2007, the purchase price per share of
Common Stock to ninety-five percent (95%) of the Fair Market Value per share of
Common Stock on the applicable Purchase Date and (iii) to remove certain
language in the Plan pertaining to the initial offering period under the Plan
which is no longer relevant.

C.    Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) the last business day in April 2012, (ii) the date on which all
shares available for issuance under the Plan shall have been sold pursuant to
purchase rights exercised under the Plan or (iii) the date on which all purchase
rights are exercised in connection with a Change in Control. No further purchase
rights shall be granted or exercised, and no further payroll deductions shall be
collected, under the Plan following such termination.

X.    AMENDMENT OF THE PLAN

A.    The Board may alter, amend, suspend or terminate the Plan at any time to
become effective immediately following the close of any Purchase Interval.
However, the Plan may be amended or terminated immediately upon Board action, if
and to the extent necessary to assure that the Corporation will not recognize,
for financial reporting purposes, any compensation expense in connection with
the shares of Common Stock offered for purchase under the Plan, should the
financial accounting rules applicable to the Plan at the Effective Time be
subsequently revised so as to require the Corporation to recognize compensation
expense in the absence of such amendment or termination.

B.    In no event may the Board effect any of the following amendments or
revisions to the Plan without the approval of the Corporation’s stockholders:
(i) increase the number of shares of Common Stock issuable under the Plan,
except for permissible adjustments in the event of certain changes in the
Corporation’s capitalization, (ii) alter the purchase price formula so as to
reduce the purchase price payable for the shares of Common Stock purchasable
under the Plan or (iii) modify the eligibility requirements for participation in
the Plan.

XI.    GENERAL PROVISIONS

A.    All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation; however, each Plan Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.

B.    Nothing in the Plan shall confer upon the Participant any right to
continue in the employ of the Corporation or any Corporate Affiliate for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Corporate Affiliate employing such person)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate such person’s employment at any time for any reason, with or without
cause.

C.    The provisions of the Plan shall be governed by the laws of the State of
Delaware without resort to that State’s conflict-of-laws rules.


--------------------------------------------------------------------------------


Schedule A

Corporations Participating in
Crewmember Stock Purchase Plan
As of the Effective Time

JetBlue Airways Corporation


--------------------------------------------------------------------------------


APPENDIX

The following definitions shall be in effect under the Plan:

A.    Board shall mean the Corporation’s Board of Directors.

B.    Cash Earnings shall mean (i) the regular base salary paid to a Participant
by one or more Participating Companies during such individual’s period of
participation in one or more offering periods under the Plan plus (ii) all
overtime payments, bonuses, commissions, profit-sharing distributions or other
incentive-type payments received during such period. Such Cash Earnings shall be
calculated before deduction of (A) any income or employment tax withholdings or
(B) any contributions made by the Participant to any Code Section 401(k) salary
deferral plan or any Code Section 125 cafeteria benefit program now or hereafter
established by the Corporation or any Corporate Affiliate. However, Cash
Earnings shall not include any contributions made by the Corporation or any
Corporate Affiliate on the Participant’s behalf to any crewmember benefit or
welfare plan now or hereafter established (other than Code Section 401(k) or
Code Section 125 contributions deducted from such Cash Earnings).

C.    Change in Control shall mean a change in ownership of the Corporation
pursuant to any of the following transactions:

(i)    a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or

(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Corporation in complete liquidation or dissolution of the
Corporation, or

(iii)    the acquisition, directly or indirectly, by a person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by or is under common control with the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.

D.    Code shall mean the Internal Revenue Code of 1986, as amended.

E.    Common Stock shall mean the Corporation’s common stock.

F.    Corporate Affiliate shall mean any parent or subsidiary corporation of the
Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.

G.    Corporation shall mean JetBlue Airways Corporation, a Delaware
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of JetBlue Airways Corporation that shall by appropriate
action adopt the Plan.

H.    Effective Time shall mean the time at which the Underwriting Agreement is
executed and the Common Stock priced for the initial public offering of such
Common Stock. Any Corporate Affiliate that becomes a Participating Corporation
after such Effective Time shall designate a subsequent Effective Time with
respect to its Eligible Crewmember-Participants.

I.    Eligible Crewmember shall mean any person who is paid remuneration for
services rendered as an employee of one or more Participating Corporations.

A-1


--------------------------------------------------------------------------------


J.    Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

J.    Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i)    If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the average of the highest and the lowest
selling price per share of Common Stock on the date in question, as such price
is reported by the National Association of Securities Dealers on the Nasdaq
National Market. If there is no such average selling price for the Common Stock
on the date in question, then the Fair Market Value shall be the average of the
highest and the lowest selling price per share of Common Stock on the last
preceding date for which such quotation exists.

(ii)    If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the average of the highest and the lowest selling
price per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no such average selling price for the Common Stock
on the date in question, then the Fair Market Value shall be the average of the
highest and the lowest selling price per share of Common Stock on the last
preceding date for which such quotation exists.

(iii)    For purposes of the initial offering period that begins at the
Effective Time, the Fair Market Value shall be deemed to be equal to the price
per share at which the Common Stock is sold in the initial public offering
pursuant to the Underwriting Agreement.

K.    1933 Act shall mean the Securities Act of 1933, as amended.

L.    Participant shall mean any Eligible Crewmember of a Participating
Corporation who is actively participating in the Plan.

M.    Participating Corporation shall mean the Corporation and such Corporate
Affiliate or Affiliates as may be authorized from time to time by the Board to
extend the benefits of the Plan to their Eligible Crewmembers. The Participating
Corporations in the Plan are listed in attached Schedule A.

N.    Plan shall mean the Corporation’s Crewmember Stock Purchase Plan, as set
forth in this document.

O.    Plan Administrator shall mean the committee of two (2) or more Board
members appointed by the Board to administer the Plan.

P.    Purchase Date shall mean the last business day of each Purchase Interval.

Q.    Purchase Interval shall mean each successive six (6)-month period within a
particular offering period at the end of which there shall be purchased shares
of Common Stock on behalf of each Participant.

R.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.

S.    Underwriting Agreement shall mean the agreement between the Corporation
and the underwriter or underwriters managing the initial public offering of the
Common Stock.

A-2


--------------------------------------------------------------------------------
